Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-12, 15, 21-22  and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2021/0392547 A1) in view of Zhang (US 2018/0220379 A1) and further in view of Wang (US 2016/0338078 A1). 
 	As per claim 1, Tang teaches a method (Tang, Fig.18), comprising: defining, by a system comprising a memory and a processor (Tang, Fig.21, controller 821 and memory 822), a resource reservation procedure (Tang, Fig.18 and ¶0159, resource reservation method), that associates respective amounts of reserved resources available for the mobile device (Tang, Fig.18 and ¶0159, parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power, selectable MCSs, a settable resource reservation period, a settable resource selection counter, a resource pool available for transmission of a HARQ Feedback, a resource pool available for transmission of measurement results when reporting, etc. The Master UE of level 2 may limit, as a candidate resource set available for transmission, any of a time resource set, a frequency resource set, and a time and frequency resource set available for sidelink communication), and selecting, by the system, an amount of reserved resources from the respective amounts of reserved resources available (Tang, Fig.18 and ¶0158, Slave UE references the information limited by the Master UE and performs sidelink communication at step S125; also see ¶0155, Slave UE is able to select a resource for transmission from among the candidates for the parameters set by the Master UE). 
	Tang teaches transmission power level of the mobile device being limitable parameters during resource reservation (¶0159).
However, Tang fails to teach defining and selecting available resources based on a transmission power level of the mobile device.
	In the same field of endeavor, Zhang teaches defining and selecting available resources based on a transmission power level of the mobile device (Zhang, ¶0044 and ¶0053, BSs and UEs adjust transmission power level and/or reservation detection thresholds to account for different transmission power levels used by the different power classes and management module is configured to identify TXOPs in spectrum, perform network listening, reserve time intervals in spectrum, and/or determine transmission power levels based on priorities and power classes to facilitate priority-based spectrum access by network operating entities of different power classes; also see ¶0082, a low priority node may determine a maximum allowable transmission power level based on reception powers of reservation signals).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
	However, Tang in view of Zhang does not explicitly teach wherein the amount of reserved resources comprises a first amount of reserved resources, a second amount of reserved resources, and a third amount of reserved resources, wherein the first amount of reserved resources comprises less resources than the second amount of reserved resources, and wherein the third amount of reserved resources comprises more resources than the second amount of reserved resources.
 	In the same field of endeavor, Wang teaches wherein the amount of reserved resources comprises a first amount of reserved resources, a second amount of reserved resources, and a third amount of reserved resources (Wang, ¶0064, D2D resource pools are divided into three levels for D2D reserved resources (i.e. first, second, and third amount of reserve resources), wherein the first amount of reserved resources comprises less resources than the second amount of reserved resources (Wang, ¶0064, low priority region 216 (i.e. first amount of reserved resources) comprises less priority resources than the medium priority region 214 (i.e. second amount of reserved resources)), and wherein the third amount of reserved resources comprises more resources than the second amount of reserved resources (Wang, ¶0064, high priority region 212 (i.e. third amount of reserved resources) comprises higher or more priority resources than the medium priority region 214)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Zhang in order to dynamically prioritize D2D resource pools to satisfy a network operator's performance requirements (¶0030). 
 	As per claim 2 as applied to claim 1 above, Tang does not explicitly teach allocating the first amount of reserved resources based on the transmission power level of the mobile device being determined to be at a maximum transmission power capability of the mobile device; and allocating the second amount of reserved resources based on the transmission power level of the mobile device being determined to be a defined value lower than the maximum transmission power capability of the mobile device, wherein the second amount of reserved resources is greater than the first amount of reserved resources.  
	In the same field of endeavor, Zhang teaches allocating the first amount of reserved resources based on the transmission power level of the mobile device being determined to be at a maximum transmission power capability of the mobile device (Zhang, ¶0093, assigning/allocating a first value/amount to the reservation signal 
detection threshold when the second network operating entity is of a first power class and first transmission power level is determined further based on a minimum power level of the operating transmission power level of the network operating entities); and allocating the second amount of reserved resources based on the transmission power level of the mobile device being determined to be a defined value lower than the maximum transmission power capability of the mobile device, wherein the second amount of reserved resources is greater than the first amount of reserved resources (Zhang, ¶0093, assigning/allocating a second value to the reservation signal detection threshold when the second network operating entity is of a second power class, wherein the second power class is a lower power class than the first power class (therefore first amount is a maximum transmission power capability), and determining, by the first wireless communication device, a reservation signal detection threshold based on an operating transmission power level of the first network operating entity, wherein the reservation signal detection threshold is determined further based on an inverse of the operating transmission power level of the first network operating entity, thus the second amount of reservation signal is greater than the first amount of reservation signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
 	As per claim 3 as applied to claim 2 above, Zhang further teaches wherein defining the resource reservation procedure further comprises defining a length of a reservation period per signaling based on the transmission power level of the mobile device (Zhang, ¶0093, determining, by the first wireless communication device a reservation signal detection threshold (i.e. length) based on the operating transmission power level of the second network operating entity). 
 	As per claim 4 as applied to claim 3 above, wherein defining the length of the reservation period comprises: defining a first length of the reservation period based on the transmission power level determined to be at the maximum transmission power capability of the mobile device (Zhang, Fig.11, ¶0082-84, determining or defining reservation signal detection thresholds (first, second, or more) based on transmission power levels); and defining a second length of the reservation period based on the transmission power level being determined to be a second defined percentage lower than the maximum transmission power capability of the mobile device, wherein the second length of the reservation period is longer than the first length of the reservation period (Zhang, Fig.11, ¶0082-84, determining or defining reservation signal detection thresholds (first, second, or more) based on transmission power levels (first, second, or more), as shown in fig.11, second reservation signal detection threshold (i.e. item 1112) is longer than the first reservation signal detection threshold (i.e. item 1122)).
 	As per claim 5 as applied to claim 1 above, Tang does not explicitly teach, wherein the reserved resources are used for initial transmission by the mobile device.  
 	In the same field of endeavor, Zhang teaches wherein the reserved resources are used for initial transmission by the mobile device (Zhang, ¶0047, reserve signals are used to begin (i.e. initial) transmission period; also see ¶0039, initial cell search). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
 	As per claim 6 as applied to claim 1 above, Tang does not explicitly teach, wherein the reserved resources are used for hybrid automatic repeat request retransmission by the mobile device.  
 	In the same field of endeavor, Zhang teaches wherein the reserved resources are used for hybrid automatic repeat request retransmission by the mobile device (Zhang, ¶0047, reserved signals or resources for hybrid automatic repeat request (HARQ) transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
 	As per claim 7 as applied to claim 1 above, Tang teaches wherein the resource reservation procedure is a first resource reservation procedure, and wherein the method further comprises: determining, by the system, an amount of network traffic within a communications network, and defining, by the system, a second resource reservation procedure based on the amount of network traffic being above a defined network traffic level (Tang, ¶0176, when setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of, for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like.  As an example, a case of considering position information about the Master UE will be described.  For example, a density of the Slave UEs is considered to vary depending on the position status of the Master UE.  It is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed; also see ¶0150, the Master UE collects and shares with the Slave UE information, etc. including CBR (Channel Busy Ratio) during a certain period of time (T1 to T2), channel resource occupancy ratio (Channel Occupancy Ratio) for each terminal apparatus, use status of resources (for example, RSSI (Received Signal Strength Indicator) for each sub channel) during a certain period of time, traffic models of other terminal apparatuses, priority information of transmission packets of the other terminal apparatuses, service types of the transmission packets of the other terminal apparatuses, and the positions, speeds, moving directions, etc. of the other terminal apparatuses). 
 	As per claim 8 as applied to claim 7 above, Tang further teaches, wherein the second resource reservation procedure comprises fewer reserved resources being available for the mobile device as compared to the first resource reservation procedure (Tang, ¶0160, when limiting the above-described parameters, the Master UE of level 2 may limit selectable candidates for the parameters or may impose the limitation by setting limiting values of the parameters.  In the case of limiting the selectable candidates for the parameters, the Master UE of level 2 may limit a selectable range of the parameters or limit the selectable candidates for the parameters in the form of bitmaps). 
 	As per claim 9 as applied to claim 7 above, Tang does not explicitly teach
wherein defining the second resource reservation procedure further comprises defining a first length of a first reservation period per signaling based on the transmission power level of the mobile device, and wherein the first length of the first reservation period of the second resource reservation procedure is shorter than a second length of a second reservation period of the first resource reservation procedure.  
 	In the same field of endeavor, Zhang teaches wherein the defining the second resource reservation procedure further comprises defining a first length of a first reservation period per signaling based on the transmission power level of the mobile device, and wherein the first length of the first reservation period of the second resource reservation procedure is shorter than a second length of a second reservation period of the first resource reservation procedure (Zhang, ¶0093, each of the power classes is associated with an operating transmission power level and receiving, by the first wireless communication device, transmission power information associated with at least one of the plurality of network operating entities.  Transmitting, by the first wireless communication device to the second wireless communication device, the transmission power information associated with at least one of the plurality of network operating entities.  The transmission power information indicates an operating transmission power level of a second network operating entity of the plurality of network operating entities.  The second network operating entity has priority over the first network operating entity in the TXOP, and wherein the first transmission power level is determined further based on an operating transmission power level of the first network operating entity and the operating transmission power level of the second network operating entity. The first transmission power level is determined further based on a minimum power level of the operating transmission power level of the first network operating entity and the operating transmission power level of the second network operating entity and determining, by the first wireless communication device, a reservation signal detection threshold based on the operating transmission power level of the second network operating entity; and monitoring, by the first wireless communication device in a channel sensing period of the TXOP, for a reservation signal for the TXOP from the second network operating entity based on the reservation signal detection threshold. Determining the reservation signal detection threshold includes: assigning a first value to the reservation signal detection threshold when the second network operating entity is of a first power class; and assigning a second value to the reservation signal detection threshold when the second network operating entity is of a second power class, wherein the second power class is a lower power class than the first power class, and wherein the second value is less than the first value). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
 	As per claim 10 as applied to claim 7 above, Tang teaches wherein defining the second resource reservation procedure comprises disabling a reservation of resources based on the transmission power level of the mobile device being a maximum transmission power level of the mobile device (Tang, ¶0159-160, parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power and when limiting the above-described parameters, the Master UE of level 2 may limit selectable candidates for the parameters or may impose the limitation (i.e. disabling) by setting limiting values of the parameters). 
 	As per claim 11 as applied to claim 1 above, Tang further teaches mitigating, by the system, an amount of network traffic congestion in a communications network, the mitigating comprising controlling an effectiveness of the amount of reserved resources based on the defining the resource reservation procedure (Tang, ¶0176, setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like, it is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed; also see ¶0150-0152, the Master UE collects and shares with the Slave UE information, etc. including CBR (Channel Busy Ratio) during a certain period of time (T1 to T2), channel resource occupancy ratio (Channel Occupancy Ratio) for each terminal apparatus, use status of resources (for example, RSSI (Received Signal Strength Indicator) for each sub channel) during a certain period of time, traffic models of other terminal apparatuses, priority information of transmission packets of the other terminal apparatuses, service types of the transmission). 
 	As per claim 12, Tang teaches a system, comprising: a processor; and a memory (Tang, Fig.21, controller 821 and memory 822) that stores executable instructions that, when executed by the processor, facilitate performance of operations (Tang, Fig.18, performance of method), comprising: configuring a user equipment device with a resource reservation data structure (Tang, Fig.18 and ¶0157-158, base station sets a level at which the Master UE is able to intervene in the sidelink communication and performable operations); and controlling an amount of resources available for reservation by the user equipment device during a reservation signaling duration and based on the resource reservation data structure (Tang, Fig.18 and ¶0158-160, Slave UE references the information limited by the Master UE and performs sidelink communication at step $125, parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power, selectable MCSs, a settable resource reservation period, a settable resource selection counter, a resource pool available for transmission of a HARQ Feedback, a resource pool available for transmission of measurement results when reporting, parameters related to MIMO, the number of times of retransmissions (e.g., a maximum value of the number of retransmissions) of component carriers capable of carrier aggregation, and the number of times of repetition (Repetition) transmissions (e.g., a maximum value of the number of times of Repetitions), when limiting the above described parameters, the Master UE of level 2 may limit selectable candidates for the parameters or may impose the limitation by setting limiting values of the parameters).
 	Tang teaches transmission power level of the mobile device being limitable parameters during resource reservation (¶0159).
However, Tang fails to teach controlling available resources based on a transmission power level of the user equipment device
In the same field of endeavor, Zhang teaches controlling available resources based on a transmission power level of the user equipment device (Zhang, ¶0044 and ¶0053, BSs and UEs adjust transmission power level and/or reservation detection thresholds to account for different transmission power levels used by the different power classes and management module is configured to identify TXOPs in spectrum, perform network listening, reserve time intervals in spectrum, and/or determine transmission power levels based on priorities and power classes to facilitate priority-based spectrum access by network operating entities of different power classes; also see ¶0082, a low priority node may determine a maximum allowable transmission power level based on reception powers of reservation signals).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
	However, Tang in view of Zhang does not explicitly teach wherein the amount of reserved resources comprises a first amount of reserved resources, a second amount of reserved resources, and a third amount of reserved resources, wherein the first amount of reserved resources comprises less resources than the second amount of reserved resources, and wherein the third amount of reserved resources comprises more resources than the second amount of reserved resources.
 	In the same field of endeavor, Wang teaches wherein the amount of reserved resources comprises a first amount of reserved resources, a second amount of reserved resources, and a third amount of reserved resources (Wang, ¶0064, D2D resource pools are divided into three levels for D2D reserved resources (i.e. first, second, and third amount of reserve resources), wherein the first amount of reserved resources comprises less resources than the second amount of reserved resources (Wang, ¶0064, low priority region 216 (i.e. first amount of reserved resources) comprises less priority resources than the medium priority region 214 (i.e. second amount of reserved resources)), and wherein the third amount of reserved resources comprises more resources than the second amount of reserved resources (Wang, ¶0064, high priority region 212 (i.e. third amount of reserved resources) comprises higher or more priority resources than the medium priority region 214)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Zhang in order to dynamically prioritize D2D resource pools to satisfy a network operator's performance requirements (¶0030). 
As per claim 15 as applied to claim 12 above, Tang does not explicitly teach allocating the first quantity of resources based on the transmit power level of the user equipment device being at a first transmit power level; allocating the second quantity of resources based on the transmit power level of the user equipment device being at a second transmit power level; and allocating the third quantity of resources based on the transmit power level of the user equipment device being at a third transmit power level.  
In the same field of endeavor, Zhang teaches allocating the first quantity of resources based on the transmit power level of the user equipment device being at a first transmit power level (Zhang, ¶0093, assigning/allocating a first value or quantity to the reservation signal detection threshold when the second network operating entity is of a first power class and first transmission power level is determined further based on a minimum power level of the operating transmission power level of the network operating entities; also see ¶0044, transmission power levels (first, second, third, or more) and reservation detection thresholds (first, second, third, or more)); allocating the second quantity of resources based on the transmit power level of the user equipment device being at a second transmit power level (Zhang, ¶0093, assigning/allocating a second value to the reservation signal detection threshold when the second network operating entity is of a second power class, and determining, by the first wireless communication device, a reservation signal detection threshold based on an operating transmission power level of the first network operating entity; also see ¶0044, transmission power levels (first, second, third, or more) and reservation detection thresholds (first, second, third, or more)); and allocating the third quantity of resources based on the transmit power level of the user equipment device being at a third transmit power level (Zhang, ¶0044, allocate transmission power levels (first, second, third, or more) and reservation detection thresholds (first, second, third, or more)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
 	As per claim 21, Tang teaches a machine-readable storage medium (Tang, ¶0235, computer storage medium), comprising executable instructions that, when executed by a processor (Tang, ¶0235, processor), facilitate performance of operations, comprising: defining, by a system comprising a memory and a processor (Tang, Fig.21, controller 821 and memory 822), a resource reservation procedure (Tang, Fig.18 and ¶0159, resource reservation method), that associates respective amounts of reserved resources available for the mobile device (Tang, Fig.18 and ¶0159, parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power, selectable MCSs, a settable resource reservation period, a settable resource selection counter, a resource pool available for transmission of a HARQ Feedback, a resource pool available for transmission of measurement results when reporting, etc. The Master UE of level 2 may limit, as a candidate resource set available for transmission, any of a time resource set, a frequency resource set, and a time and frequency resource set available for sidelink communication), and selecting, by the system, an amount of reserved resources from the respective amounts of reserved resources available (Tang, Fig.18 and ¶0158, Slave UE references the information limited by the Master UE and performs sidelink communication at step S125; also see ¶0155, Slave UE is able to select a resource for transmission from among the candidates for the parameters set by the Master UE). 
	Tang teaches transmission power level of the mobile device being limitable parameters during resource reservation (¶0159).
However, Tang fails to teach defining and selecting available resources based on a transmission power level of the mobile device.
	In the same field of endeavor, Zhang teaches defining and selecting available resources based on a transmission power level of the mobile device (Zhang, ¶0044 and ¶0053, BSs and UEs adjust transmission power level and/or reservation detection thresholds to account for different transmission power levels used by the different power classes and management module is configured to identify TXOPs in spectrum, perform network listening, reserve time intervals in spectrum, and/or determine transmission power levels based on priorities and power classes to facilitate priority-based spectrum access by network operating entities of different power classes; also see ¶0082, a low priority node may determine a maximum allowable transmission power level based on reception powers of reservation signals).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
	However, Tang in view of Zhang does not explicitly teach wherein the amount of reserved resources comprises a first amount of reserved resources, a second amount of reserved resources, and a third amount of reserved resources, wherein the first amount of reserved resources comprises less resources than the second amount of reserved resources, and wherein the third amount of reserved resources comprises more resources than the second amount of reserved resources.
 	In the same field of endeavor, Wang teaches wherein the amount of reserved resources comprises a first amount of reserved resources, a second amount of reserved resources, and a third amount of reserved resources (Wang, ¶0064, D2D resource pools are divided into three levels for D2D reserved resources (i.e. first, second, and third amount of reserve resources), wherein the first amount of reserved resources comprises less resources than the second amount of reserved resources (Wang, ¶0064, low priority region 216 (i.e. first amount of reserved resources) comprises less priority resources than the medium priority region 214 (i.e. second amount of reserved resources)), and wherein the third amount of reserved resources comprises more resources than the second amount of reserved resources (Wang, ¶0064, high priority region 212 (i.e. third amount of reserved resources) comprises higher or more priority resources than the medium priority region 214)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Zhang in order to dynamically prioritize D2D resource pools to satisfy a network operator's performance requirements (¶0030). 
 	As per claim 22 as applied to claim 21 above, Tang does not explicitly teach allocating the first amount of reserved resources based on the transmission power level of the mobile device being determined to be at a maximum transmission power capability of the mobile device; and allocating the second amount of reserved resources based on the transmission power level of the mobile device being determined to be a defined value lower than the maximum transmission power capability of the mobile device, wherein the second amount of reserved resources is greater than the first amount of reserved resources.  
	In the same field of endeavor, Zhang teaches allocating the first amount of reserved resources based on the transmission power level of the mobile device being determined to be at a maximum transmission power capability of the mobile device (Zhang, ¶0093, assigning/allocating a first value/amount to the reservation signal 
detection threshold when the second network operating entity is of a first power class and first transmission power level is determined further based on a minimum power level of the operating transmission power level of the network operating entities); and allocating the second amount of reserved resources based on the transmission power level of the mobile device being determined to be a defined value lower than the maximum transmission power capability of the mobile device, wherein the second amount of reserved resources is greater than the first amount of reserved resources (Zhang, ¶0093, assigning/allocating a second value to the reservation signal detection threshold when the second network operating entity is of a second power class, wherein the second power class is a lower power class than the first power class (therefore first amount is a maximum transmission power capability), and determining, by the first wireless communication device, a reservation signal detection threshold based on an operating transmission power level of the first network operating entity, wherein the reservation signal detection threshold is determined further based on an inverse of the operating transmission power level of the first network operating entity, thus the second amount of reservation signal is greater than the first amount of reservation signal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in order to provide prioritization access while reducing interference by accounting for different transmission levels used by different classes of devices (Zhang, ¶0044). 
 	As per claim 24 as applied to claim 21 above, Tang further teaches mitigating, by the system, an amount of network traffic congestion in a communications network, the mitigating comprising controlling an effectiveness of the amount of reserved resources based on the defining the resource reservation procedure (Tang, ¶0176, setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like, it is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed; also see ¶0150-0152, the Master UE collects and shares with the Slave UE information, etc. including CBR (Channel Busy Ratio) during a certain period of time (T1 to T2), channel resource occupancy ratio (Channel Occupancy Ratio) for each terminal apparatus, use status of resources (for example, RSSI (Received Signal Strength Indicator) for each sub channel) during a certain period of time, traffic models of other terminal apparatuses, priority information of transmission packets of the other terminal apparatuses, service types of the transmission). 
B)	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2021/0392547 A1) in view of Zhang (US 2018/0220379 A1) and further in view of Wang (US 2016/0338078 A1) and Hoang (US 20210314796 A1). 
 	As per claim 13 as applied to claim 12 above, Tang in view of Zhang and Wang does not explicitly teach wherein the resource reservation data structure maps a transmit power level of the user equipment device to a maximal number of resources available to be reserved by the user equipment device.  
 	In the same field of endeavor, Hoang teaches wherein the resource reservation data structure maps a transmit power level of the user equipment device to a maximal number of resources available to be reserved by the user equipment device (Hoang ¶0004 and ¶0211, each of the plurality of zone configurations indicates a maximum transmit power (P max) value for the WTRU, each of the plurality of zone configurations indicates a zone size and a WTRU may be configured to use different zone configurations corresponding to different parameters, such as length, width, number of zones in length, and number of zones in width, a zone may consist of a geographical area where a WTRU is allowed to use a particular resource pool, the WTRU may be configured to use a maximum transmit power, based on one or more congestion control parameters).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Zhang and Wang in order to specify different parameters for different resource pools to enhance congestion control and avoid system overload by exploiting resources efficiently (Hoang, ¶0002). 
 	As per claim 14 as applied to claim 13 above, Zhang teaches wherein the resource reservation data structure allocates a duration of reservation per signaling based on the transmit power level of the user equipment device (Zhang, ¶0093, determining by the first wireless communication device a reservation signal detection threshold based on the operating transmission power level of the second network operating entity). 
Allowable Subject Matter
4.	Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643